IN THE
                        TENTH COURT OF APPEALS



                               No. 10-15-00019-CR

                      IN RE QUINCY DESHAN BUTLER


                               Original Proceeding



                      MEMORANDUM OPINION


      Relator’s petition for writ of mandamus is denied.



                                               AL SCOGGINS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed February 5, 2015
[OT06]
In re Butler   Page 2